DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 
Claims 1-29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-16 of copending Application No. 16/774,629.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they basically claim the same claimed invention.  
Claim 1-29 of this application conflict with claim 2-16 of Application No. 16/774,629.  37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are subject to a §101 rejection in accordance with the 2014 Interim Eligibility Guidance for use by USPTO personnel in determining subject matter eligibility under 35 U.S.C. 101 in view of the Supreme Court decision in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014). The guidance may be found in the Federal Register (79 FR 74618 (Dec. 16, 2014)) Guidance). See also “July 2015 Update: Subject Matter Eligibility” (hereinafter July 2015 Update, available at: http: //www.uspto.gov/sites/default/files/ documents/ieg-july-2015-update.pdf).  In Alice, the Supreme Court applied the two-part framework earlier set out in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012) to examine the issue of the exceptions. The first step is determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. Abstract ideas have been identified by the courts as including fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships/formulas (see Guidance at 74622, col. 2, bottom citing Alice at 2355-56). 
Claims 1, 2, 7, 9, 13, 16, 21, 23 and 27 are an abstract idea of receiving first data and business data, establishing relationship, and determining location.  These claims and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception since there is no indication that the element would improve the functioning of a computer or improves any other technology.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim simply instructs the practitioner to implement the abstract idea with routine conventional activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over NAME1 in view of Forsblom (US Pub. 2015/0186944) in view of Takahagi et al. (US Pub. 2017/0182413, hereinafter “Takahagi”).
Regarding claim 1, Forsblom discloses a data calling method, comprising: 
receiving first motion data and business data (¶ [0043], receiving input by the user); 
establishing an association relationship between the first motion data and the business data and storing the association relationship (¶ [0046], corresponding with the ad information); 
receiving second motion data (¶ [0043], receiving second input); and determining first motion data that matches the second motion data, and returning, to a sender of the second motion data, business data associated with the matched first motion data (¶ [0046], corresponding with the ad information and location).  Takahagi further discloses storing relationship (¶ [0092], storing associations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takahagi into Forsblom to allow enhance association with the user’s input for data preference.

Regarding claim 2, Forsblom discloses a data storage method, comprising: receiving first motion data and business data sent by a first user (¶ [0043], receiving input by the user); and establishing an association relationship between the first motion data and the business data and storing the association relationship (¶ [0046], corresponding with the ad information).  Takahagi further discloses storing relationship (¶ [0092], storing associations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takahagi into Forsblom to allow enhance 

Regarding claim 3, Forsblom in view of Takahagi discloses the method of claim 2, wherein the establishing the association relationship between the first motion data and the business data comprises: determining geographical location information of the first user (¶ [0042]); and establishing association relationships among the first motion data, the business data, and the geographical location information, and storing the association relationships (¶ [0042]).

Regarding claim 4, Forsblom in view of Takahagi discloses the method of claim 2, wherein the receiving the first motion data sent by the first user comprises: receiving motion description information sent by the first user (¶ [0042]); and determining, from pre-stored pieces of motion data, motion data corresponding to the motion description information as the received first motion data (¶ [0042]).

Regarding claim 5, Forsblom in view of Takahagi discloses the method of claim 2, wherein the business data includes text, a picture, or a uniform resource locator URL (¶ [0042]).

Regarding claim 6, Forsblom in view of Takahagi discloses the method of claim 3, wherein the establishing association relationships among the first motion data, the business data, and the geographical location information comprises: determining, from stored geographical location information associated with business data, geographical location information from which a distance to the geographical location information of the first user falls within a specified distance range as one or more pieces of adjacent location information; determining, in motion 

Regarding claim 7, Forsblom discloses a data storage method, comprising: collecting, by a first terminal, first motion data of a first user and determining business data (¶ [0042]); and sending the first motion data and the business data to a server, so that the server establishes an association relationship between the first motion data and the business data and stores the association relationship (¶ [0046]). Takahagi further discloses storing relationship (¶ [0092], storing associations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takahagi into Forsblom to allow enhance association with the user’s input for data preference.

Regarding claim 8, Forsblom in view of Takahagi discloses the method of claim 7, wherein the sending the first motion data and the business data to a server comprises: collecting geographical location information of the first terminal (¶ [0042]-[0046]); and sending the geographical location information of the first terminal, the first motion data and the business data to the server, so that the server establishes association relationships among the first motion data, the business data and the geographical location information and stores the association relationships (Forsblom: ¶ [0042]-[0046]; Takahagi).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takahagi into Forsblom to allow enhance association with the user’s input for data preference.

Regarding claim 10, Forsblom in view of Takahagi discloses the method of claim 9, wherein the determining the first motion data that matches the second motion data comprises: for every piece of stored first motion data, performing a similarity calculation between the first motion data and the second motion data to determine whether a similarity is higher than a preset threshold (¶ [0042]-[0046]); if it is determined that the similarity is higher than the preset threshold, determining that the first motion data matches the second motion data; and if it is determined that the similarity is not higher than the preset threshold, determining that the first motion data does not match the second motion data (¶ [0042]-[0046]).

Regarding claim 11, Forsblom in view of Takahagi discloses the e method of claim 9, wherein the determining the first motion data that matches the second motion data comprises: determining geographical location information of the second user (¶ [0042]-[0046]); determining, from stored geographical location information respectively associated with pieces of first motion data, geographical location information from which a distance to the geographical location 

Regarding claim 12, Forsblom in view of Takahagi discloses the method of claim 9, wherein the returning, to the second user, the business data associated with the matched first motion data comprises (¶ [0042]-[0046]): when multiple pieces of first motion data that match the second motion data are determined, sending, to the second user, data IDs of business data associated with the determined pieces of first motion data; and according to a data ID selected by the second user, returning business data associated with the data ID selected by the second user (Takahagi, ¶ [0177]).

Regarding claim 13, Forsblom discloses a data calling method, comprising: collecting, by a second terminal, second motion data of a second user; sending the second motion data to a server; and receiving business data returned by the server and associated with first motion data that matches the second motion data (¶ [0046]). Takahagi further discloses storing relationship (¶ [0092], storing associations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takahagi into Forsblom to allow enhance association with the user’s input for data preference.

Regarding claim 14, Forsblom in view of Takahagi discloses the method of claim 13, wherein the sending the second motion data to the server comprises: collecting geographical 

Regarding claim 15, Forsblom in view of Takahagi discloses the method of claim 13, wherein the receiving the business data returned by the server and associated with the first motion data that matches the second motion data comprises: when receiving multiple data IDs returned by the server and corresponding to business data associated with the first motion data that matches the second motion data, returning, to the server, a data ID selected by the second user (Takahagi, ¶ [0177]); and receiving business data determined by the server according to the data ID selected by the second user (Takahagi, ¶ [0177]).

Regarding claim 16, Forsblom discloses a data storage device, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: receive first motion data and business data sent by a first user (¶ [0042]); and establish an association relationship between the first motion data and the business data, and store the association relationship (¶ [0046]). Takahagi further discloses storing relationship (¶ [0092], storing associations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takahagi into Forsblom to allow enhance 

Regarding claim 17, Forsblom in view of Takahagi discloses the device of claim 16, wherein the processor is further configured to determine geographical location information of the first user, establish association relationships among the first motion data, the business data, and the geographical location information, and store the association relationships (¶ [0042]-[0046]; Takahagi).

Regarding claim 18, Forsblom in view of Takahagi discloses the device of claim 16, wherein the processor is further configured to receive motion description information sent by the first user, and determine, from pre-stored pieces of motion data, motion data corresponding to the motion description information as the received first motion data (¶ [0042]-[0046]).

Regarding claim 19, Forsblom in view of Takahagi discloses the device of claim 16, wherein the business data includes text, a picture or a uniform resource locator (URL) (¶ [0042]-[0046]).

Regarding claim 20, Forsblom in view of Takahagi discloses the device of claim 17, wherein the processor is further configured to: determine, from stored geographical location information associated with business data, geographical location information from which a distance to the geographical location information of the first user falls within a specified distance range as one or more pieces of adjacent location information (¶ [0042]-[0046]); determine, in motion data respectively associated with the pieces of adjacent location information, whether there is motion data a similarity of which to the first motion data exceeds a threshold (¶ [0042]-[0046]); if it is determined that there is the motion data, notify the first user to change the first motion data; and if it is 

Regarding claim 21, Forsblom discloses a data storage device, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: collect first motion data of a first user and determine business data (¶ [0042]); and send the first motion data and the business data to a server, so that the server establishes an association relationship between the first motion data and the business data and stores the association relationship (¶ [0046]). Takahagi further discloses storing relationship (¶ [0092], storing associations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takahagi into Forsblom to allow enhance association with the user’s input for data preference.

Regarding claim 22, Forsblom in view of Takahagi discloses the device of claim 21, wherein the processor is further configured to: collect geographical location information of the device (¶ [0042]-[0046]); and send the geographical location information of the device, the first motion data, and the business data to the server, so that the server establishes association relationships among the first motion data, the business data, and the geographical location information and stores the association relationships (Forsblom, ¶ [0042]-[0046]; Takahagi).

Regarding claim 23, Forsblom discloses a data calling device, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takahagi into Forsblom to allow enhance association with the user’s input for data preference.

Regarding claim 24, Forsblom in view of Takahagi discloses the device of claim 23, wherein the processor is further configured to: for every piece of stored first motion data, perform a similarity calculation between the first motion data and the second motion data to determine whether a similarity is higher than a preset threshold (Forsblom, ¶ [0042]-[0046]); if it is determined that the similarity is higher than the preset threshold, determine that the first motion data matches the second motion data (Forsblom, ¶ [0042]-[0046]); and if it is determined that the similarity is not higher than the preset threshold, determine that the first motion data does not match the second motion data (Forsblom, ¶ [0042]-[0046]).

Regarding claim 25, Forsblom in view of Takahagi discloses the device of claim 23, wherein the processor is further configured to: determine geographical location information of the second user; determine, from stored geographical location information respectively associated with pieces of first motion data, geographical location information from which a distance to the geographical location information of the second user falls within a specified distance range as one or more pieces of adjacent location information (Forsblom, ¶ [0042]-[0046]); and determine, from first motion data respectively associated with the pieces of adjacent location information, first motion 

Regarding claim 26, Forsblom in view of Takahagi discloses the device of claim 23, wherein, when multiple pieces of first motion data that match the second motion data are determined, the processor is further configured to: send data IDs of business data associated with the determined pieces of first motion data to the second user (Takahagi, ¶ [0177]); and according to a data ID selected by the second user, return business data corresponding to the data ID selected by the second user (Takahagi, ¶ [0177]).

Regarding claim 27, Forsblom discloses a data calling device, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: collect second motion data of a second user(¶ [0042]); send the second motion data to a server (¶ [0046]); and receive business data returned by the server and associated with first motion data that matches the second motion data (¶ [0046]). Takahagi further discloses storing relationship (¶ [0092], storing associations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takahagi into Forsblom to allow enhance association with the user’s input for data preference.

Regarding claim 28, Forsblom in view of Takahagi discloses the device of claim 27, wherein the processor is further configured to: collect geographical location information of the device (Forsblom, ¶ [0042]-[0046]); send the geographical location information and the second motion data to the server so that the server determines geographical location information from which a distance to the geographical location information of the device falls within a specified distance range as one or 

Regarding claim 29, Forsblom in view of Takahagi discloses the device of claim 27, wherein, when receiving multiple data IDs returned by the server and corresponding to business data associated with the first motion data that matches the second motion data, the processor is further configured to (Takahagi, ¶ [0177]): return to the server a data ID selected by the second user; and receive business data determined by the server according to the data ID selected by the second user (Takahagi, ¶ [0177]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/TUANKHANH D PHAN/            Examiner, Art Unit 2154